Mackintosh, J.
(dissenting)—While I believe that the dissenting opinion written by Judge Mount, upon the first hearing of this case is correct, and that the evidence in the case upon the appellant’s guilt of seduction did not justify its submission to the jury, I am willing to admit that the majority of the court may be correct in arriving at the contrary conclusion, but I am satisfied, beyond any doubt, that the majority is incorrect in not, at least, granting the appellant a new trial, and for this reason:
The record shows that Ruth Garrison, then an inmate of the state penitentiary, was brought in attendance at the trial upon the application of the appellant, and was subpoenaed as his witness; that, after *700her arrival in Okanogan county, the appellant and his counsel were by the court denied the right to confer with her or to have any communication with her whatever, although the prosecuting attorney and his assistants were allowed to talk with her at will. In the very nature of the case, she was the piost material witness that the appellant could have, and it was of the supremest importance to him that he and his counsel should know what her testimony might be before she took the stand, especially as she had been subpoenaed in his behalf. The constitution of this state provides that every person charged with crime shall have compulsory process in obtaining witnesses in his favor, and under the laws of this state it is made obligatory upon the prosecuting attorney to indorse upon the information the names of the state’s witnesses for the purpose of allowing the defendant an opportunity to investigate them and interview them before trial. If the names of the state’s witnesses are not so indorsed thereon, their testimony cannot be used (except in rebuttal), and if the defendant has this right in regard to the state’s witnesses, how much more should his right to interview his own witnesses be safeguarded?
I do not understand how a court can say that it is a matter lying within the discretion of the trial court to allow or disallow the defendant this right. It was a plain, arbitrary abuse of power to prevent appellant and his counsel from seeing and talking to his own witness before the trial. The fact that this witness may have been in the custody of the officers of the state is only a stronger reason for preserving the appellant’s rights. This abuse of power becomes more apparent when we consider that the state’s attorneys were allowed to interview this witness at will before she was *701placed on the stand. The record discloses that the witness had been adjudged insane. The record also discloses that she was in a friendly state of mind toward the appellant, yet we find her called as a witness by the state, although subpoenaed by the appellant, after the appellant had had no opportunity of eliciting from her any information in advance, and the inference must be that the interviews which the state was permitted to have with her resulted in prejudice to the appellant. It is no answer to say that cross-examination by the appellant might nullify the damage done by denying him his fight, for the reason that intelligent cross-examination largely depends upon knowledge obtained beforehand. It is not always safe for the most skillful attorneys to cross-examine a witness about whom they have no previous information. As was said in the case of State v. Papa, 32 R. I. 453, 80 Atl. 12:
“The defendant, therefore, has the constitutional right to have compulsory process for obtaining witnesses to testify in his behalf. He has also the right, either personally or by attorney, to ascertain what their testimony will be.”
This right is so fundamental and has been so universally respected that no authority can be found which has denied it. For this reason the appellant was, at least, entitled to a new trial, and I therefore dissent.
Main and Mitchell, JJ., concur.